Citation Nr: 1823907	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  10-46 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected lumbar spine, cervical spine, and psychiatric disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel
INTRODUCTION

The Veteran served on active duty from October 1983 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The Board remanded the claim in March 2017 for additional development.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in April 2016.  A transcript of the hearing is included in the claims file.

In an August 2016 brief, which was received in October 2017, the Veteran's representative cited to articles and studies on the relationship between sleep apnea and depression, to include psychotropic medications.  This evidence was not reviewed by the Agency of Original Jurisdiction (AOJ) and no waiver of AOJ jurisdiction was provided.  However, as the appeal is being remanded the AOJ will have the opportunity to review this material.  In January 2018, the AOJ obtained the Veteran's Vocational and Rehabilitation Folder.  This additional evidence received is not material to the Veteran's claim.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that his currently diagnosed sleep apnea is secondary to his service-connected lumbar spine, cervical spine, or psychiatric disabilities, to include medication taken for these conditions.

The Board remanded the claim in March 2017 so that a VA examination and opinion could be obtained.  A March 2017 Acceptable Clinical Evidence (ACE) examination report contains a negative nexus opinion.  With respect to secondary service connection, the examiner stated that "medications which have sedating properties (like some psychiatric medications, decongestants, sleep medicines, even alcohol) can make untreated sleep apnea worse temporarily (only while using the sedating product) but does not cause a permanent aggravation or worsening of sleep apnea." 

There is no requirement of permanent worsening for a veteran to be entitled to service connection due to aggravation, only that the worsening is not caused by natural progression.  See Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. §3.310 (b) (2017) (stating "[a]ny increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury and not due to the natural progress of the non-service connected disease will be service connected"). 

The March 2017 VA medical opinion does not comply with the March 2017 remand order because the examiner employed the wrong standard in finding no aggravation.  Thus, remand is required for the Board to ensure compliance with the March 2017 remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (the Board errs when it fails to ensure compliance with the terms of a remand).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the Veteran's sleep apnea. The examiner should answer the following question:

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's sleep apnea is caused or aggravated by a service-connected disability (degenerative changes of the back, degenerative changes of the neck, radiculopathy of the left upper extremity, neuropathy of the right upper extremity, bilateral radiculopathy of the lower extremities, major depressive disorder, hearing loss, tinnitus, nasal injury with deviated septum, closed head injury, headaches with occasional dizziness, left nasolabial fold scar, and other residuals of traumatic brain injury) or medications taken for those service-connected disabilities? 

The examiner is informed that aggravation here is defined as any increase in disability beyond the natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation. 

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.  The examiner should address any studies and articles submitted by the Veteran or his representative, to include studies and articles referenced in the August 2016 brief.  If an opinion cannot be provided, the examiner should indicate why.

2. Then, review the record and re-adjudicate the claim.  If the benefit remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




